222 F.2d 360
55-1 USTC  P 9434
Hy GOLDBAUM, George Capri and Edward Cooke, Appellants,v.UNITED STATES of America, Appellee.
No. 13383.
United States Court of Appeals Ninth Circuit.
May 9, 1955.

Irvin Goldstein, San Francisco, Cal., for appellants.
Laughlin E. Waters, U.S. Atty., Louis Lee Abbott, Norman W. Neukom, Thomas J. Sullivan, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before MATHEWS, BONE and POPE, Circuit Judges.
PER CURIAM.


1
As required by the Supreme Court's order of January 10, 1955, 348 U.S. 905, 75 S.Ct. 311, remanding this and other cases, we have considered this case in the light of Holland v. United States, 348 U.S. 121, 75 S.Ct. 127; Friedberg v. United States, 348 U.S. 142, 75 S.Ct. 138; Smith v. United States, 348 U.S. 147, 75 S.Ct. 194, and United States v. Calderon, 348 U.S. 160, 75 S.Ct. 186.


2
The Supreme Court's order recited, 348 U.S. 906, 75 S.Ct. 311, 312: 'We have not considered the merits of these cases nor have we determined their relation to our recent opinions, supra, believing that reexamination by the Courts of Appeals is desirable even in those cases remotely involving the principles laid down in the net worth decisions.'


3
A reexamination by this court discloses that this is indeed a case only remotely involving the net worth problem.  As appears from our former decision 9 Cir., 204 F.2d 74, the district court's judgment was affirmed upon the ground that the proof of guilt under count 13 was sufficient.  Proof under that count did not involve use of the net worth method of proof.  We therefore conclude that our former decision was correct.


4
Judgment affirmed.